Citation Nr: 1729475	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-03 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a throat disability.

3.  Entitlement to an initial rating in excess of 10 percent for epicondylitis of the right elbow.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthrosis of the left knee from January 13, 2006 to August 26, 2008, and from October 1, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to November 1987 and from October 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision and a December 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  As noted by the Board in December 2011, the claims for increased evaluations for a right elbow disability and left knee disability have been continuously on appeal since the December 2006 rating decision. 

This appeal was previously before the Board in December 2011 when it was remanded for additional development.  The issue of entitlement to service connection for a right foot disability was also remanded at that time.  Subsequently, service connection for a right foot disability was granted in a March 2016 rating decision.  This constitutes a complete grant of the benefits sought on appeal, and the issue is no longer before the Board.  The four remaining issues have been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was treated for left hip pain during service, was diagnosed with left hip trochanteric bursitis in June 2010, and his reports of ongoing left hip pain between service and the June 2010 diagnosis are supported by VA treatment records. 

2.  The Veteran does not have a current diagnosis of a throat disability. 

3.  As of March 26, 2012, there is objective evidence of pain on flexion of the right (major) forearm at 70 degrees.  

4.  Prior to March 26, 2012, there is no evidence of limitation of motion of the right (major) forearm to 90 degrees of flexion, or 75 degrees of extension, or limitation of flexion to 100 degrees with limitation of extension to 45 degrees, or limitation of supination or pronation to a compensable extent even with consideration of the effects of flare-ups, pain, weakness, fatigability, or incoordination after repetitive movement.  

5.  The evidence does not show that the Veteran's left knee has flexion limited to 30 percent or less, or extension limited to 15 degrees or more for any portion of the appeal period even with consideration of the effects of flare-ups, pain, weakness, fatigability, or incoordination after repetitive movement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bursitis of the left hip, claimed as a left hip disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a throat disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

3.  The criteria for a 30 percent rating for epicondylitis of the right elbow are met as of March 26, 2012; the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Code 5206 (2016). 

4.  The criteria for an initial rating in excess of 10 percent for epicondylitis of the right elbow prior to March 26, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Codes 5206, 5207, 5208, 5209-5213 (2016). 

5.  The criteria for an initial rating in excess of 10 percent for degenerative arthrosis of the left knee from January 13, 2006 to August 26, 2008, and from October 1, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Codes 5256, 5257, 5259, 5260, 5261 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA is to provide claimants with notice and assistance.  The Board initially notes that as service connection for a left hip disability is granted there is no harm in any error to notify or assist the Veteran with respect to this issue.  

In regards to the claim for service connection, the Veteran was provided with complete VCAA notification in letters dated January 2006 and June 2007.  These were provided to the Veteran prior to the initial adjudication of this issue.  

As for the claims for increased ratings, they arise from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify has been met for all claims.  

The duty to assist has also been met.  Initially, the Board observes that the Veteran's service treatment records appear to be incomplete.  A November 2007 formal finding by the RO outlines the steps that were taken to obtain these records.  Nevertheless, the December 2011 remand requested that an additional attempt be made, and suggested other locations where the records might be stored.  The record indicates that these locations have been contacted, and while a few additional records have been obtained, the service treatment records continue to appear to be incomplete.  However, the Board further observes that the absence of these records will not result in any harm to the Veteran, as his claim for service connection will be denied on bases other than lack of evidence of treatment during service.  

The Veteran has been afforded VA examinations of all claimed disabilities, including an examination at the request of the December 2011 remand.  While the most recent VA examination was conducted in March 2012 and is now five years old, there is no indication from the Veteran or the treatment records that the right elbow or left knee has increased in symptomatology since that time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).  This examination report does not include the passive range of motion for either the left knee or the right elbow.  However, a March 2011 VA examination includes the passive range of motion for the left knee, and other examinations contain this information for the right elbow.  Furthermore, neither the Veteran nor his representative contends that the he is prejudiced by this omission, so a second remand for another VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The remaining criteria necessary to evaluate the Veteran's disability is included in the report.  In sum, the Board finds that the overall evidence of record is sufficient to understand the disability picture and assess the proper rating.  

The Veteran's VA treatment records have been obtained.  He has not identified any pertinent outstanding private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  The Veteran does not have a disability of the left hip or throat that is listed.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Left Hip

In this case, the service treatment records include an October 2005 report of left hip pain, with a provisional diagnosis of left hip tendonitis.  8/4/2006 VBMS, STR, p. 1.  

Post service medical records include January 2006 VA treatment records which note left hip pain, but the examiner suspected that this was referred pain from the left knee.  February 2006 records include a diagnosis of left hip pain.  12/21/2006 VBMS, Medical Treatment Record-Government Facility, pp. 5, 8.  

The Veteran was afforded a VA examination of his joints in December 2006.  He reported that his left hip pain began in 2004.  After his knees began to hurt he also developed pain in the lateral aspect of the left hip.  There was no specific trauma or point tenderness.  An X-ray study showed there was no bony abnormality.  At the conclusion of the examination, the examiner stated that the examination was normal.  He opined that the symptoms described by the Veteran were consistent with iliotibial band syndrome but they had resolved, and the current examination was normal.  12/4/2006 VBMS, VA Examination p. 10.  

VA treatment records show that the Veteran was seen for reports of left hip pain on several occasions in 2008 and 2009.  See 6/6/2015 Virtual VA, Capri #1, pp. 296-575. 

VA treatment records dated June 2010 show that the Veteran presented with a two week history of left hip pain.  He denied any specific trauma but noted a stabbing pain over the lateral side of the left hip which was worse with range of motion and activity.  The assessment/plan was trochanteric bursitis.  The Veteran was to have an injection of Kenalog and Lidocaine.  An addendum notes that he received the injection.  6/6/2015 Virtual VA, Capri #1, pp. 233-235.  

An August 2010 VA X-ray examination showed that the hip space was normal with no evidence of femoral head osteonecrosis.  6/6/2015 Virtual VA, Capri #1, p. 181.

The Veteran was seen on several other occasions in 2010 for left hip pain.  He reported increased left hip pain after stepping in a pot hole in VA records dated November 2010.  6/6/2015 Virtual VA, Capri #1, p. 204.

The Veteran underwent another VA examination in March 2012.  When describing his left hip pain, he pointed to the left upper lateral thigh instead of the groin.  He noted that the pain always occurred at the same time and pattern as his knee pain.  The claims file was reviewed by the examiner, who indicated that the Veteran had never had a diagnosis of a hip condition and did not currently have such a diagnosis.  At the conclusion of the examination, the examiner explained that the Veteran did not have objective evidence of a left hip condition.  The X-ray evidence, physical examination, and review of active treatment notes did not reveal the condition.  The left hip symptoms were due to referred pain from his left knee, and were not due to a separate hip disability.  3/26/2012 VBMS, VA Examination, pp. 14, 25.  

In December 2013, the Veteran was seen for a routine health visit, where he complained of left hip and knee pain.  6/6/2015 Virtual VA, Capri #1, pp. 45.  

Initially, the Board notes that the evidence raises the question as to whether or not the Veteran meets the first criterion for service connection, which is a current diagnosis of the disability being claimed.  The post-service records clearly show that the Veteran has been seen on a regular basis for complaints that include left hip pain.  However, both the December 2006 and March 2012 VA examinations were negative for a diagnosis of a hip disability, and "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

However, the June 2010 treatment records include a diagnosis of trochanteric bursitis, which the Veteran's physician felt was severe enough to warrant treatment with an injection into the hip.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the diagnosis of trochanteric bursitis is sufficient to meet the criterion of a current disability and the first element of service connection is established.  

The service treatment records show that the Veteran was seen for left hip pain in October 2005, when a provisional diagnosis of tendonitis was made.  Furthermore, although the post-service diagnosis of trochanteric bursitis has not been related to the in-service hip pain by a medical professional, the Veteran is competent to describe his ongoing symptoms of left hip pain since discharge, and his credibility is bolstered by the treatment records confirming ongoing left hip pain and treatment through the June 2010 diagnosis of trochanteric bursitis and beyond.  Resolving all doubt in favor of the Veteran on the material issue of connection to service, the Board finds that a relationship between the post-service diagnosis of trochanteric bursitis and the in-service complaints of left hip pain has been established, and the criteria for service connection for bursitis of the left hip have been met.  

Throat

The available service treatment records are completely negative for treatment or diagnosis relating to a throat disability.  

The post-service medical records are also negative for a diagnosis of a current disability of the throat.  These records include hundreds of pages of VA treatment records dating from 2006 to 2015 as well as a recent VA examination. 

VA treatment records dated March 2007 show that the Veteran complained of feeling as if there was something in his throat for the past week.  He had been experiencing rhinorrhea and post-nasal drip during this time.  A review of the Veteran's bodily systems was conducted.  The assessments did not include a disability of the throat.  10/2/2007 VBMS, Medical Treatment Record - Government Facility, p. 37.  

At a March 2012 VA examination for conditions of the nose, throat, larynx and pharynx, the Veteran reported that every once in a while he would have a dry throat.  He also reported issues with dysphagia after he was first discharged, although this now occurred very infrequently.  He was not being treated for this complaint.  Once again, the examiner stated that the Veteran had never had a diagnosis of a throat disability and did not currently have such a diagnosis.  The examiner explained that the Veteran did not have objective evidence of a throat condition.  The X-ray evidence, physical examination, and review of active treatment notes did not reveal the condition.  The Veteran's throat symptoms had resolved and were never enough for a formal diagnosis.  3/26/2012 VBMS, VA Examination, pp. 19, 25.  

The first criterion for service connection is a diagnosis of a current disability.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see, e.g., Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  In this case, the Veteran does not have a current diagnosis of a disability of the throat, and he has never had such a diagnosis for any portion of the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, the Board finds that competent medical evidence of record, to include the March 2012 VA examination, which included a physical examination and noted disagnostic testing, to weigh heavily against a finding of a current disability.  In the absence of competent evidence to show that the Veteran has his claimed disability, service connection cannot be established as the first element is not met.  

As the preponderance of the evidence is against the claim, the Board finds that service connection for a disorder of the throat is not warranted.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Elbow

Entitlement to service connection for epicondylitis of the right elbow was established in a December 2006 rating decision.  A 10 percent rating, which currently remains in effect, was assigned using Diagnostic Code 5099-5020.  The AOJ later changed the Diagnostic Code to 5206.

The rating schedule does not contain an entry for epicondylitis.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's epicondylitis of the right elbow has been evaluated under the rating criteria for synovitis.  Synovitis is to be rated on limitation of motion of the affected part, as degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for 
X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The rating codes with the criteria that govern limitation of motion of the elbow are those for flexion of the forearm and extension of the forearm.  When flexion of the forearm is limited to 45 degrees, a 50 percent evaluation is warranted for the major arm, and a 40 percent evaluation is warranted for the minor arm.  When flexion is limited to 55 degrees, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is warranted for the minor arm.  When flexion is limited to 
70 degrees, a 30 percent evaluation is warranted for the major arm, and a 20 percent evaluation is warranted for the minor arm.  If flexion is limited to 90 degrees for either arm, than a 20 percent evaluation is merited.  When flexion is limited to 
100 degrees for either arm, then a 10 percent rating is merited.  If flexion is limited to 110 degrees for either arm, than a zero percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5206.  

The rating code for limitation of extension of the forearm states that extension that is limited to 110 degrees is evaluated as 50 percent for the major arm, and 
40 percent for the minor arm.  Extension limited to 100 degrees is evaluated as 
40 percent for the major arm, and 30 percent for the minor arm.  Extension that is limited to 90 degrees is evaluated as 30 percent for the major arm, and 20 percent for the minor arm.  Extension that is limited to 75 degrees is evaluated as 20 percent for each arm.  Extension that is limited to 60 degrees is evaluated as 10 percent for each arm.  Extension that is limited to 45 degrees is also evaluated as 10 percent for each arm.  38 C.F.R. § 4.71a, Code 5207.  Flexion that is limited to 100 degrees and extension that is limited to 45 degrees is evaluated as 20 percent disabling for each arm.  38 C.F.R. § 4.71a, Code 5208.  A note to this section states that multiple impaired finger movements due to tendon tie-up, muscle or nerve injury are to be separately rated and combined not to exceed the rating for loss of use of the hand.  

Normal range of motion of the elbow is from zero degrees of extension to 
145 degrees of flexion.  Forearm pronation is from zero to 80 degrees, and forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71a, Plate I.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The evidence includes the January 2006 VA treatment record, which notes that the Veteran complained of right elbow pain that had been bothering him for months.  On examination, there was pain over the lateral epicondyle.  The elbow had full range of motion.  The diagnosis was right lateral epicondylitis, which was treated with an injection of Kenalog and lidocaine.  12/21/2006 VBMS, Medical Treatment Record-Government Facility, p. 8. 

At the December 2006 VA examination of the joints, he reported constant pain in the right elbow that became worse with repetitive use.  On examination, both active range of motion against gravity and passive range of motion were from zero to 135 degrees, with pain at 135 degrees.  Supination was to 80 degrees and pronation was to 90 degrees without pain.  There was no additional loss of motion following repetitive use.  An X-ray study did not reveal any radiographic abnormality.  The examiner noted the Veteran's reports of increased pain with lifting but that he was still able to perform his job.  The effects on his daily activities were mild for exercise and sports and no effects for his remaining activities.  12/4/2006 VBMS, VA Examination p. 10.

The Veteran was afforded another VA examination of the joints in August 2008.  He reported an increase in elbow pain just behind the olecranon process since the previous examination, as well as increased morning stiffness and increased stiffness and pain with use during the work day.  He did not have flare-ups.  On examination, active range of motion was from zero to 145 degrees, with pain from 132 to 145 degrees.  Passive was also from zero to 145 degrees, with pain at 140 degrees.  Active and passive supination was from zero to 85 degrees without pain.  Active and passive pronation was from zero to 80 degrees, with pain at 80 degrees.  There was no additional loss of motion with repetitive use for any of these movements.  There was no ankylosis.  An X-ray study was normal.  The diagnosis was chronic strain of the right elbow.  8/6/2008 VBMS, VA Examination, p. 1.  

A December 2010 VA examination of the joints states that the Veteran reported radiating pain of the right lateral elbow with numbness of three fingers.  His symptoms were aggravated by bending, overuse, or something hitting his arm.  He would have flare-ups if he struck his arm on something that lasted for a few minutes or hours without additional limitation of motion.  On examination, there was no deformity, giving way, instability, weakness, incoordination, decreased speed, locking or subluxation.  There was tenderness of the right lateral epicondyle.  Right flexion was to zero to 120 degrees, extension was from 120 to zero degrees, pronation was from zero to 80 degrees, and supination was from zero to 85 degrees.  The left arm had flexion from zero to 130 degrees; extension from 130 to zero degrees; pronation from zero to 80 degrees; and supination from zero to 85 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion.  The elbow did not have ankylosis.  An X-ray study was negative for any significant degenerative changes or other abnormalities.  12/3/2010 VBMS, VA Examination, p. 1.  

The most recent VA examination was conducted on March 26, 2012.  The Veteran was noted to be right hand dominant.  The right elbow disability was described as moderate in severity.  The Veteran denied incapacitating flare-ups requiring emergency treatment or that impacted the function of the elbow.  Right elbow flexion was to 120 degrees with pain at 70 degrees.  Extension was to zero degrees with pain at that point.  The range of motion of the left elbow was not recorded.  There was no change following repetitive motion, although there was excess fatigability and pain on movement.  Muscle strength was 5/5, and there was no ankylosis or any other impairments of the joint.  There were no other pertinent physical findings such as impaired finger movements.  There was no evidence of arthritis on X-ray study.  The examiner indicated that the Veteran's disability did not impact his ability to work.  The diagnosis was right elbow epicondylitis.  3/26/2012 VBMS, VA Examination, p. 8.  

The Board finds that entitlement to 30 percent rating for epicondylitis of the right elbow is warranted as of March 26, 2012.  While the examination conducted on that date shows that the Veteran had flexion of the right elbow to 120 degrees, he also displayed objective evidence of pain at 70 degrees.  Limitation of motion due to pain must be considered, and limitation of flexion to 70 degrees merits a 30 percent rating.  Indeed, the VA examiner noted that the Veteran had functional loss and/or impairment of the elbow and forearm.  This examination notes that the Veteran's right arm is his major arm.  Therefore, a 30 percent rating for epicondylitis of the right elbow is supported as of this date.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5206.  

Entitlement to a rating in excess of 30 percent from March 26, 2012 has been considered but is not warranted.  There is no evidence of limitation of flexion to 55 degrees.  The Veteran had full or near full extension, supination and pronation on this examination.  There were no additional limitations due to flare-ups, or due to pain, weakness, fatigability, or incoordination following repetitive movements.  The examination was also negative for ankylosis and for other impairments of the elbow or fingers.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5205, 5206, 5207, 5208, 5209-5213.  

The Board also finds that a rating in excess of 10 percent for epicondylitis of the right elbow is not warranted prior to March 26, 2012.  In order to receive a rating of 20 percent or more, flexion must be limited to 90 degrees, or extension must be limited to 75 degrees, or flexion must be limited to 100 degrees at the same time that extension is limited to 20 degrees.  However, this was not shown on any examination prior to March 26, 2012.  The Veteran discussed flare-ups with the examiners, and was able to perform repetitive motion testing.  However, there were no additional limitations due to flare-ups, or due to pain, weakness, fatigability, or incoordination following repetitive movements.  These examinations were also negative for other impairments of the elbow or fingers.  In sum, the competent evidence weighs against a finding that the criteria for a rating in excess of 
10 percent were not met prior to March 26, 2012.  38 C.F.R. §§ 4.3. 4.7, 4.40, 4.45, 4.71a, Codes 5206, 5207, 5208, 5209-5213.  

Left Knee

Entitlement to service connection for degenerative joint disease of the left knee was granted in the December 2006 rating decision.  A 10 percent rating was assigned under the rating code for traumatic arthritis.  This rating has remained in effect, except for a temporary total rating for convalescence following surgery that was assigned from August 28, 2008, to September 30, 2008.  The diagnosis of the disability has been changed from degenerative joint disease to arthrosis, but it has continued to be evaluated under the traumatic arthritis rating code.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  As previously noted, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  

Flexion of the leg that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 
60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 
15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

As with the right elbow, any additional limitation of function due to pain, weakness, excess fatigability, or incoordination, or on flare-ups must be considered.  38 C.F.R. §§ 4.40, 4.45.  

Normal range of motion for the knee is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71a, Plate II. 

The evidence includes VA physical therapy records from February 2006.  The Veteran complained of bilateral knee pain.  On examination, the left knee had range of motion from zero to 122 degrees, and the right knee had range of motion from zero to 125 degrees.  There was crepitant passive motion of the left patella with patellar apprehension.  12/21/2006 VBMS, Medical Treatment Record-Government Facility, p. 5.  

At the December 2006 VA examination, the Veteran reported instability and giving way.  He also reported weekly flare-ups in which he estimated an additional 60 percent impairment.  On examination, both active and passive motion of the left knee was from zero to 120 degrees with pain at 120 degrees.  The range of motion of the right knee was from zero to 130 degrees.  There was no additional loss of motion on repetitive use.  There were no episodes of dislocation or subluxation, but there was crepitus and painful movement.  There was swelling and tenderness, but no meniscus abnormality or instability.  Mild degenerative changes were noted on X-ray.  12/4/2006 VBMS, VA Examination p. 10.

VA treatment records dated September 2007 show that the Veteran reported increasing left knee pain.  He had a history of osteoarthritis and was status post 2001 anterior cruciate ligament repair.  Pain was worse on weight bearing.  On examination, the Veteran had crepitus but not laxity.  There was full range of motion with no decreased strength.  The assessment was left knee pain with mild osteoarthritis.  The possibility of a slight ligament or meniscal tear was noted.  10/2/2007 VBMS, Medical Treatment Record -Government Facility, p. 12.  

At the August 2008 VA examination of the joints, the Veteran reported a steady increase in pain with ambulation in the left knee with feelings of instability.  Arthroscopic surgery had been scheduled.  He was able to stand for more than an hour but less than three, and he could walk from one to three miles.  His reported symptoms included pain, instability, stiffness, and effusion, but no deformity, giving way, weakness, dislocation, subluxation, or locking.  On examination, active range of motion was from zero to 130 degrees with pain from 120 to 130 degrees, and passive range of motion was from zero to 137.  There was no additional loss of motion on repetitive use.  The examination showed grinding, but no crepitation, instability, meniscus abnormality, or other knee abnormality.  An X-ray study showed mild tricompartmental degenerative osteoarthritis.  A magnetic resonance imaging study (MRI) was positive for degenerative changes.  The examiner felt that the left knee would have significant effects, to include severe ones on exercise and sports, on the Veteran's occupational activities.  8/6/2008 VBMS, VA Examination, p. 1.  

A VA operation report dated August 27, 2008 shows that the Veteran underwent a left knee arthroscopy with partial medial and lateral meniscectomies.  Post-operative diagnoses include chondromalacia, fraying in the medial meniscus, fraying of the left lateral meniscus, and lax anterior cruciate ligament graft.  10/9/2009 VBMS, Medical Treatment Record - Government Facility, p. 1.  As noted above, the Veteran has been granted a temporary total rating for this surgery/convalence.

A July 2009 note from the Veteran's private doctor to his employer states that the Veteran was able to work an eight hour day.  However, there was to be minimal or no climbing of stairs, excessive walking, kneeling, or driving for long hours.  The expected duration of this light duty was indefinite.  8/26/3009 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran underwent another VA examination of his left knee in September 2009.  He complained of locking, weakness, and increased pain.  His reported symptoms included giving way, pain, stiffness, and weakness.  There was no deformity, instability, incoordination, dislocation, or subluxation.  The Veteran did not have any symptoms of arthritis.  He could stand for an hour and walk more than a quarter but less than one mile.  Gait was normal.  On examination, there was tenderness of the left knee, but no crepitation, grinding, instability, or meniscus abnormality.  Flexion was to 114 degrees and extension was to zero degrees with objective evidence of pain with active motion.  The right knee had range of motion from zero to 130 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation, and no ankylosis.  The Veteran was employed on a full-time basis.  The diagnosis was degenerative arthrosis of the left knee, status post partial medial and lateral meniscectomies.  There were significant effects on his occupation due to decreased mobility and pain.  8/31/2009 VBMS, VA Examination, p. 1.  

At a May 2011 VA examination, the Veteran reported giving way, pain, stiffness, and weakness.  There was no instability, incoordination, dislocation, subluxation, or locking.  He experienced flare-ups on a yearly basis.  These were described as an increase in pain lasting a few hours, with the most recent occurrence being two days previously.  He could stand for an hour and walk more than a quarter but less than one mile.  The Veteran's gait was normal.  On examination, there was no crepitation, grinding, instability, or meniscus abnormality.  The Veteran was two degrees from full extension on both active and passive motion, and had 122 degrees of flexion.  Pain was present from 48 degrees to 122 degrees.  Range of motion of the right knee was from zero to 126 degrees.  The Veteran was employed at the post office, where he worked part time.  He had been placed on limited duty.  3/23/2011 VBMS, VA Examination, p. 1.  

The most recent VA examination was conducted in March 2012.  The Veteran described daily left knee pain that was moderate to severe.  He did not report any flare-ups.  Left knee flexion was to 70 degrees with pain at zero degrees.  Extension was to zero degrees with pain at that point.  The Veteran was able to perform repetitive motion testing with weakened movement, excess fatigability, and pain, but this did not result in any additional limitation of motion.  There was tenderness to palpation of the joint line.  Muscle strength was 5/5.  Testing for anterior instability, posterior instability, and medial-lateral instability were all normal.  The history of the Veteran's meniscectomy was noted, but there were no residual signs or symptoms.  The examiner noted that the left knee disability would impact the Veteran's ability to work due to issues with prolonged bending.  3/26/2012 VBMS, VA Examination, p. 8.  

VA physical therapy records dated November 2015 show that the Veteran reported a re-injury to his left knee while working at the post office, at which time he had additional physical therapy.  He reported buckling and swelling, and wore a hinged knee brace.  The Veteran currently worked at another job that was mostly seated.  On objective examination, the active range of motion of both knees was within full limits.  Muscle strength on flexion and extension was 5/5.  The ligament laxity tests were negative.  3/15/2016 VBMS, Medical Treatment Record - Government Facility, p. 6.  

After careful consideration, the Board finds that the evidence fails to support entitlement to an initial evaluation in excess of 10 percent for the Veteran's left knee disability.  In order to receive a rating of 20 percent or higher, the Veteran's flexion must show or more nearly approximate to 30 percent or less, or his extension limited to 15 degrees or more.  The Board notes that such limited motion has not been shown on any examination.  The March 2012 examination showed a limitation of flexion to 70 degrees, which by itself would not merit a compensable rating.  The May 2011 examination states that the Veteran was two degrees from full extension, and the other examinations found that extension was normal.  The examinations also indicate that objective evidence of pain on flexion and extension began beyond the point that would allow for a compensable rating.  The exception is the March 2012 examination, which indicates that the Veteran had evidence of pain at zero degrees on both flexion and extension.  The Board interprets this as evidence of painful movement throughout the range of motion which, as it would otherwise fail to be compensable, warrants continuation of the current 10 percent rating under the rating criteria for traumatic arthritis.  See 38 C.F.R. § 4.71a, Code 5003, 5010.  The Veteran was able to complete repetitive motion testing on each examination, and while this was productive of pain and weakness, it was not productive of additional limitation of motion.  The Veteran's reports of flare-ups have been inconsistent.  In December 2006 he reported an additional 60 percent disability during flare-ups, but as he had full extension and all but 20 degrees of flexion, an additional 60 percent would not equate to a compensable rating.  In May 2011 he indicated that his flare-ups would only last for hours, and flare-ups were denied in March 2012.  The Veteran does not have ankylosis of the left knee.  The rating criteria for limitation of motion do not provide a basis for an increased rating.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5003, 5010, 5256, 5260, 5261.  

The Board has considered entitlement to separate ratings for limitation of flexion and extension, but as the Veteran has shown normal extension or at best a loss of only two degrees which would fail to meet the criteria for even a noncompensable rating, separate ratings are not warranted.  VAOPGCPREC 9-04.

Separate ratings based on limitation of motion and other impairment of the knee such as subluxation or lateral instability has also been considered.  While the Veteran has reported subjective symptoms of giving way of his knee and the August 2008 surgical report notes a lax ligament graft, objective stability testing has been negative on every occasion, including the March 2012 VA examination and the November 2015 physical therapy records.  The Board finds that the competent medical reports, to include specific joint stability tests performed at the 2012 VA examination, weight against a finding of a separate rating under Diagnositc Code 5257.  In sum, the competent and probative evidence weighs against a separate rating for instability in addition to the current limited motion rating.  VAOPGCPREC 9-98.  

Finally, the Board has also considered entitlement to a separate evaluation for the Veteran's left knee based on his arthroscopic surgery.  See 38 C.F.R. § 4.71a, Code 5259.  This is appropriate if the evidence demonstrates residual symptoms associated with removal of the semilunar cartilage, independent of pain and painful motion.  However, the March 2012 examination states that there are not residual symptoms of the Veteran's meniscectomy, and the evidence does not demonstrate locking or any other symptoms associated with the cartilage other than that of pain and painful motion, and separate evaluations are not assignable on this basis.  VAOPGCPREC 23-97. 

ORDER

Service connection for bursitis of the left hip is granted.  

Service connection for a throat disability is denied. 

A 30 percent rating for epicondylitis of the right elbow from March 26, 2012 is granted.  

An initial rating in excess of 10 percent for epicondylitis of the right elbow prior to March 26, 2012 is denied. 

An initial rating in excess of 10 percent for degenerative arthrosis of the left knee from January 13, 2006 to August 26, 2008, and from October 1, 2008 is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


